Title: The American Peace Commissioners to David Hartley, 7 September 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            Sir,
            Passy 7th Septr. 1783
          
          We have the honour of transmitting herewith enclosed an Extract of a Resolution of
            Congress of the 1. May last, which we have Just recd.
          
          You will perceive from it that we may daily expect a Commission in due Form, for the
            Purposes mentioned in it, and we assure you of our Readiness to enter upon the Business,
            whenever you may think proper.
          We have the honor to be with great Respect & Esteem, Sir, Your most obt. &
            humble Servts
          
            (signd) J Adams, B. Franklin, J Jay
            To D. Hartley Esqr
          
        